Published Order Suspending Respondent from the Practice of Law in Indiana for Noncooperation
On September 16, 2016, in Case Nos. 61S00-1609-DI-482 and DI-483, this Court ordered Respondent to show cause why Respondent should not be immediately suspended from the practice of law in this state for failure to cooperate with the Commission’s investigation of grievance Nos. 17-0052 and 17-0009 respectively filed against Respondent. Each order required that Respondent show cause in writing within ten days of service of the order. Respondent has not submitted a response to the Court’s order to show cause in either of the cases. In both cases, the Commission has filed a “Request for Ruling and to Tax Costs” asserting that Respondent still has not cooperated, to which Respondent has not responded.
Being duly advised, the Court ORDERS in DI-482 and DI-483 that Respondent be suspended from the practice of law for noncooperation with the Commission, effective immediately. Pursuant to Admission and Discipline Rule 23(10.1)(e)(3), the suspension in each case shall continue until the Executive Director of the Disciplinary Commission certifies to the Court that Respondent has cooperated fully with the investigation or until further order of this Court, provided there are no other suspensions then in effect. Respondent is ordered to fulfill the duties of a suspended attorney under Admission and Discipline Rule 23(26).
*1095IT IS FURTHER ORDERED, pursuant to Admission and Discipline Rule 23(10.1)(d), that Respondent reimburse the Disciplinary Commission $526.30 for the costs of prosecuting the proceeding in DI-482. The Court declines to separately order a reimbursement of costs in DI-483.
All Justices concur.